DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence in response to the Office Action mailed 2/18/2021 was considered. Arguments presented by the Applicants on pages 6-13 of the response was considered. Applicant claims a system/method for automatically detecting speech endpoints in an audio signal, the method comprising: receiving, by an electronic processor, a first audio signal from an audio source; buffering, via the electronic processor, the first audio signal; adding, via the electronic processor, random noise to the buffered first audio signal; filtering, via the electronic processor, the first signal to create a filtered signal; 3determining, via the electronic processor, a signal entropy of each frame of the filtered signal; determining, via the electronic processor, an average signal of a first plurality of frames of the filtered signal, the first plurality of frames occurring at a beginning of the filtered signal; comparing, via the electronic processor, the signal entropy of each frame of the filtered signal to the average signal entropy; and determining, via the electronic processor, a first speech endpoint located in a first frame of the filtered signal based upon the comparison. The cited prior art of record fails to fairly teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658